IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,691-01


                     EX PARTE MICHAEL JAMES GUERRA, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1447236-A IN THE 185TH DISTRICT COURT
                              FROM HARRIS COUNTY


     Per curiam. YEARY , J. filed a concurring opinion, joined by KELLER, P.J. and
SLAUGHTER, J.

                                              ORDER

        Applicant was convicted of aggravated sexual assault of a child and sentenced to fifty years’

imprisonment. The First Court of Appeals affirmed his conviction. Guerra v. State, No. 01-15-

00650-CR (Tex. App.—Houston [1st Dist.] Oct. 25, 2016)(not designated for publication). Applicant

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that trial counsel was ineffective by encouraging the venire panel to give

Applicant the maximum sentence, failing to hire experts, and inadequately preparing Applicant to

testify. Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,
                                                                                                       2

466 U.S. 668 (1984). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel to respond to Applicant’s claim. In developing the record, the trial court may use any means

set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. It appears Applicant is represented by counsel. If Applicant is indigent and

wants to be represented by counsel, the trial court shall appoint counsel to represent him at the

hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court

shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 11, 2022
Do not publish